Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 1 of 13 PageID# 239



                                 UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF VIRGINIA

   MILLENNIUM FUNDING, INC., et al.,
                                                       Case No.: 1:21-cv-00282-RDA-TCB
            Plaintiffs,

            v.                                         DECLARATION OF JONATHAN
                                                       YUNGER; EXHIBIT “A”
   WICKED TECHNOLOGY LIMITED d/b/a
   VPN.HT et al.,

            Defendants.




                               DECLARATION OF JONATHAN YUNGER

           JONATHAN YUNGER, hereby declares under penalty of law that the following is true

  and correct:

           1.        I am a resident of Los Angeles, California, over the age of 21, under no disability,

  and competent to testify to the matters contained in this declaration.

           2.        I am currently employed as co-president of Millennium Media, Inc., which is the

  operations company for conducting day-to-day operations such as developing, casting and sales

  under the Millennium label (hereafter: “Millennium”).

           3.        Millennium and/or its affiliates form special purpose entities (“SPE”) for

  developing and producing our motion pictures. Specifically, Millennium and/or its affiliates

  formed the SPEs: Fallen Productions, Inc. for developing and producing the motion picture Angel

  Has Fallen; Hunter Killer Productions, Inc. for developing and producing the motion picture

  Hunter Killer; Automata Productions, Inc. for developing and producing the motion picture

  Automata; Bodyguard Productions, Inc. for developing and producing the motion picture The


                                                      1
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 2 of 13 PageID# 240




  Hitman’s Bodyguard; Criminal Productions, Inc. for developing and producing the motion picture

  Criminal; HB Productions, Inc. for developing and producing the motion picture Hellboy; LHF

  Productions, Inc. for developing and producing the motion picture London Has Fallen; ME2

  Productions, Inc. for developing and producing the motion picture Mechanic: Resurrection;

  Survivor Productions, Inc. for developing and producing the motion picture Survivor, and Rambo

  V Productions, Inc. for developing and producing the motion picture Rambo V: Last Blood. Each

  of these SPEs (referred to here collectively as “Millennium Affiliates”) is or was a corporation

  organized under the laws of Nevada.

           4.        Fallen Productions, Inc., Automata Productions, Inc., Criminal Productions, Inc.,

  Survivor Productions, Inc., and ME2 Productions Inc. were merged into their parent company

  Millennium Funding, Inc., a corporation organized under the laws of Nevada.

           5.        I am an authorized representative of Hunter Killer Productions, Inc., Bodyguard

  Productions, Inc., LHF Productions, Inc., HB Productions, Inc., and Millennium Funding, Inc.

           6.        The motion picture Hunter Killer was released in October of 2018. It is an action

  movie starring Gerald Butler, Gary Oldman, Common, Linda Cardellini, among others.

           7.        The motion picture The Hitman’s Bodyguard was released in 2017. It is an action

  movie starring Ryan Reynolds, Samuel L. Jackson, Salma Hayek and Gary Oldman, among others.

           8.        The motion pictures Angel Has Fallen (2019), London Has Fallen (2016) and

  Olympus Has Fallen (2013) are a trilogy of action movies starring Gerald Butler, Aaron Eckhart

  and Morgan Freeman.

           9.        The motion picture Mechanic: Resurrection is the sequel to the 2011 action hit, The

  Mechanic, and was released in 2016. It is an action movie starring Jason Statham, Tommy Lee

  Jones and Jessica Alba, among others.



                                                      2
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 3 of 13 PageID# 241




           10.       Each of the motion pictures is easily discernible as a professional work as they were

  created using professional performers, directors, cinematographers, lighting technicians, set

  designers and editors and with professional-grade cameras, lighting and editing equipment. Each

  has significant value and has been created, produced and lawfully distributed at considerable

  expense.

           11.       As a part of my duties for Millennium, I oversee the anti-piracy efforts of its

  affiliated SPEs and the effects of piracy on motion pictures produced by Millennium.

           12.       On March of 2020 I testified before the Senate Judiciary Subcommittee on

  Intellectual Property on the subject on the effects of piracy on Millennium’s motion pictures. I

  have attached to this declaration as Exhibit “A” a copy of my prepared remarks.

           13.       I am aware of the activities of Defendants WICKED TECHNOLOGY LIMITED

  d/b/a VPN.HT, MOHAMED AMINE FAOUANI, and JOHN OR JANE DOE d/b/a

  POPCORNTIME.APP (“Defendants”) in promoting and distributing the software application

  referred to as “Popcorn Time”. I also have reviewed the Declarations of Joshua Lee and Stephen

  Bunting being filed contemporaneously with the First Amended Complaint.

           14.       Defendants threaten a variety of serious and irreparable harms to the Millennium

  Affiliates if they are permitted to continue the infringing activities.

           15.       Defendants deliberately induce the widespread, unlicensed streaming and

  distribution of motion pictures. This unlicensed use threatens the royalties we receive from our

  distribution agreements.

           16.       Every time a user accesses an unauthorized stream or copy of the motion pictures,

  the Millennium Affiliates are not being compensated as they would be through authorized streams

  or copies of the motion pictures. By inducing such unauthorized access, Defendants’ unlawful



                                                       3
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 4 of 13 PageID# 242




  conduct has caused, and will continue to cause the Millennium Affiliates this very direct and

  fundamental harm on a daily basis.

           17.       Because Popcorn Time operates free from licensing restrictions, Defendants’

  distribution of Popcorn Time has the result of making the motion pictures available through

  unlicensed distribution channels, thereby interfering with and undermining our contractual

  commitment to and relationship with our distributor, and undermining our negotiating position for

  future agreements with authorized distributors.

           18.       Based on my experience in the industry and understanding of illegal services

  against which the Millennium Affiliates and their distributors and licensees must compete, I

  believe the growth of illicit software applications such as Popcorn Time and sources of illegal

  conduct is fueled in part by the ease and convenience of the infringement that Defendants induce.

           19.       I understand that Popcorn Time includes a WATCH IT NOW button as

  demonstrated by the screenshot below. This button allows users to access illicit sources such as

  torrents that Defendants encourages their customers to utilize, provides those customers with the

  ability to quickly and easily locate an unauthorized source for all of the latest and most popular

  content.




                                                    4
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 5 of 13 PageID# 243




           20.       The Millennium Affiliates’ motion pictures are available through a variety of


                                                   5
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 6 of 13 PageID# 244




  authorized U.S. distribution channels. For example, the motion picture Hunter Killer is available

  for rental as of March 21, 2021 for purchase on YOUTUBE, AMAZON PRIME, VUDU and

  GOOGLE PLAY.




           21.       As shown above, a Popcorn Time user who searched for the motion picture Hunter

  Killer can easily obtain and unauthorized copy for free.

           22.       Popcorn Time also offer Defendants’ customers a premium experience at no direct

  cost, contributing to a mistaken and incredibly harmful perception that content should be instantly

  and conveniently accessible for free. I am informed and believe that Popcorn Time does not appear

  to charge customers for accessing infringing copies.

           23.       For the foregoing reasons, Defendants’ Popcorn Time poses a significant threat to

  the entire legitimate market for home entertainment, and in particular, for the online distribution

  market. This threatens the very foundation of the business of the Millennium Affiliates and the

  businesses of our distributor.

           24.       The extent of the losses of the Millennium Affiliates arising from Defendants’

  ongoing, illegal competition regarding content that the Millennium Affiliates created or own,

  cannot be calculated with precision, nor are these damages likely to be recoverable from

  Defendants.



                                                     6
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 7 of 13 PageID# 245




           25.       Without the relief requested in this action, Defendants’ infringing activities will

  continue unabated and Plaintiffs Millennium Funding, Inc., Hunter Killer Productions, Inc.,

  Bodyguard Productions, Inc., HB Productions, Inc., LHF Productions, Inc., Rambo V Productions,

  Inc. and Bodyguard Production, Inc. will continue to suffer irreparable harm that no future

  damages award can mitigate.

                                                            22 2021.
                     DATED: Los Angeles, California, March ___,



                                      ____________________
                                          Jonathan Yunger




                                                      7
  20-023I /20CV282
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 8 of 13 PageID# 246




  16 March 2020



  The Honorable Thom Tillis                                 The Honorable Chris Coons
  Chairman                                                  Ranking Member
  Senate Judiciary Subcommittee on Intellectual             Senate Judiciary Subcommittee on
  Property                                                  Intellectual Property
  226 Dirksen Senate Office Building                        226 Dirksen Senate Office Building
  Washington, DC 20002                                      Washington, DC 20002

  Dear Chairman Tillis and Ranking Member Coons:

  I would like to thank Chairman Tillis and Ranking Member Coons for leading these important hearings on
  the DMCA, 22 years after this vital legislation became law.

  My name is Jonathan Yunger – I am Co-President of Millennium Media, one of the largest independent
  film production companies in the world. Our films include franchises like The Expendables, Hellboy,
  Rambo, the “Has Fallen” Series, and The Hitman’s Bodyguard. We develop, produce, and self-finance our
  own content. Our box office has generated a total of over $1 billion. Our industry, with the other core
  copyright industries, together contribute $1.3 trillion annually to the U.S. GDP and employ over 5.7 million
  Americans. So, this is not just about entertainment, it is about a very important economic driver for this
  country and its citizens.

  Piracy is an existential threat to our business and the livelihoods of all the individual creatives who work
  so hard to bring entertainment to audiences. Piracy competes unfairly with the legitimate marketplace
  and destroys the economic basis of creativity. For the past two decades, the plague of digital piracy has
  been stealing jobs from hardworking Americans.

  The truth is that the battle against piracy has only intensified since the DMCA became law, with too little
  progress to show for it. At first, the tornado of piracy blew through the music industry – ultimately cutting
  that industry’s revenues by half – but then it continued its destructive path through photography, film,
  television, journalism, and book publishing. Anything that could be distributed digitally online was stolen
  and monetized by criminals, facilitated by some of the world’s wealthiest internet companies including
  Google, its now-sibling YouTube, and Facebook.




                                    Exhibit "A"
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 9 of 13 PageID# 247

  Jonathan Yunger Prepared Remarks for 3.10.20 DMCA Hearing                                                  2
  16 March 2020


  A recent study commissioned by the U.S. Chamber of Commerce estimates that global video piracy costs
  the U.S. economy at least $29.2 billion in lost revenue each year, and, as much as $71 billion annually.
  This is a staggering loss, made more so because of the many barriers to stopping it. Piracy is not only
  facilitated by global criminal operations who are immune to American law enforcement, but also by
  immense and reputable platforms based in the U.S. who enjoy broad statutory immunity for their actions,
  or inactions, under current law.

  When the DMCA was written in 1998, Google was in beta. Facebook, Instagram, and YouTube did not
  exist.

  As you know, at that time, there was a real concern that the threat of legal liability and any form of
  restriction or regulation would constrain the then-fledgling internet industry. So, through Section 230 of
  the Communication Decency Act of 1996, internet intermediaries were given legal protection against
  being treated as publishers or speakers of third-party content. Courts doubled down on Congress’ desire
  to protect the growth of a nascent internet at all costs, effectively granting these intermediaries wholesale
  immunity from liability for virtually any illegal actions of their users, excepting federal crimes and
  intellectual property violations.

  Two years later, the DMCA stepped in where the CDA left off, providing internet intermediaries with “safe
  harbor” from copyright infringement liability stemming from their users’ actions. On their face, the DMCA
  “safe harbors” are more constrained. They condition liability protection on the intermediaries taking
  affirmative steps aimed at combatting known infringement. But courts have again doubled down on the
  then-prevailing “hands-off” approach to the internet, in the process effectively eliminating the very
  safeguards that Congress intended to ensure effective protection for copyright online.

  These laws were designed to promote growth, while also encouraging intermediaries to act responsibly
  in dealing with clearly abusive conduct. These laws have, without question, succeeded in fueling the
  unfettered growth of the internet. Unfortunately, they have done little to check the growth of piracy.
  They have also allowed companies like YouTube to leverage this immunity to build massive and profitable
  global businesses on the backs of copyright owners and have failed to encourage responsible behavior on
  the part of many intermediaries.

  These safe harbors created a harmful assumption, and a reality, that copyright infringement was allowed
  on the internet unless and until a copyright owner found it and objected. As a result, the scale of criminal
  activity online is so immense, so pervasive and destructive, that current safe harbors, at least as applied
  to the biggest global digital platforms and intermediaries, cannot be seen as anything but a failure. And,
  this global criminal piracy ecosystem is directly competing with our films in markets around the world –
  to the detriment of Americans here at home.

  Under current U.S. law, Google has become one of the largest companies in the world in part by leveraging
  free infringing content into eyeballs and advertising revenue through its search results and its streaming
  service YouTube. Just for some context: The last time we did a comprehensive accounting of our films on
  YouTube, in June 2018, we found over 200 pirated versions of our titles on the platform. These films had
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 10 of 13 PageID# 248

  Jonathan Yunger Prepared Remarks for 3.10.20 DMCA Hearing                                                     3
  16 March 2020


  been viewed over 110 million times. In just that one month! And, by Google’s own admission, it receives
  almost 900 million takedown notices from copyright holders each year.

  With my partner, I run an independent production company. Our business is film. We finance our projects
  by entering into deals with international companies prior to production (called territorial pre-sales), giving
  them exclusive distribution rights in their home countries in exchange for providing a percentage of our
  production budgets.

  Our partners invest in our films in the hope of monetizing their investments by showing our films in their
  home countries. In some countries, piracy has eliminated our partners’ ability to invest. Even if our films
  are released on the same day in every country around the world, we still find that every one of these films
  becomes available online, for free, globally, within days… despite our best efforts at security. Why would
  any financial partner pay for movies that are being widely offered for free online, knowing full well that
  they would never be able to recoup their investments?

  I would like to be able to tell you that America is on the front lines of this global fight against piracy, but,
  unfortunately, that is not true. Other countries around the world have taken the lead.

  The first and most important tool being used abroad is no-fault injunctive relief aimed at blocking access
  to the market by known, adjudicated pirate sites, referred to by some as “site blocking.” I realize that this
  idea may send some people on the Hill running from the room, particularly those who recall the painful
  and bitter fight when related legislation was last considered in the United States in 2011. At that time,
  opponents of copyright managed to convince everyone that such enforcement mechanisms would “break
  the internet” and “stifle free speech and innovation.”

  The problem was that these arguments were based in fearmongering and hyperbole, and there was no
  real basis for them. But most did not understand that at the time, including many people in our
  community. Break the internet? I did not want that. Back then, we all thought Silicon Valley was simply
  trying to make the world a better place. The tech industry and its allies tried to portray the creative
  community as a rich and greedy behemoth that was trying to take away people’s free content and destroy
  their access to a safe and well-functioning internet.

  Well, I think we all know who the rich and greedy industry behemoth is today, and there are plenty of
  questions about who can properly wave the guardian banner on behalf of internet users. In this David and
  Goliath scenario, the creative industry is obviously the David to the Big Tech Goliath. I just hope that this
  time, the story works out the way it did for David.

  Let’s focus on the truth about site-blocking. There are currently at least 34 countries with active site-
  blocking laws in place around the world, including our Western allies Australia, Canada, and the United
  Kingdom. In the European Union alone, there are at least 17 member states that offer website blocking
  as a means of ensuring meaningful online enforcement. As of April 2018, it is estimated that over 1,800
  websites and over 5,300 domains used by such sites have been blocked in the European Union (mainly in
  the United Kingdom, Denmark, Italy, and Portugal).
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 11 of 13 PageID# 249

  Jonathan Yunger Prepared Remarks for 3.10.20 DMCA Hearing                                                   4
  16 March 2020


  The effect of site-blocking has been studied extensively in these countries. It is entirely clear that it is a
  highly successful tool to fight piracy. In the United Kingdom, according to a Carnegie Mellon study, there
  was an almost 25% increase in traffic to legitimate sites by the heaviest users of the blocked sites.1 And,
  in Australia, a recent report found that piracy traffic has decreased by 25% in the wake of their site-
  blocking efforts. These trends further prove that consumers happily frequent legitimate online
  marketplaces when the option of pirate sources becomes less attractive or available. In another Carnegie
  Mellon study, users purchased legitimately 94% of the time when given search results that did not include
  pirate websites.2

  Since the first website blocking order went into place in May 2010, notorious piracy site ThePirateBay has
  been blocked in at least 19 countries. Isohunt was blocked in 10 countries and KickAssTorrents was
  blocked in 11 countries. Though the latter two were eventually shut down following successful civil and
  criminal actions, The PirateBay, along with tens of thousands of other piracy websites, remain available
  to all Americans.

  And the implementation of site-blocking by courts and agencies in these countries has not led to the
  breaking of the internet.

  And, in those countries, I have seen first-hand that the legitimate marketplace is now healthier. My
  partners are more willing to pay better license fees because they know that the risk of digital piracy has
  been reduced. In the United Kingdom, revenues have definitively gone up since site-blocking went into
  effect. I would like to see America equally committed to creating a healthier legitimate film and television
  marketplace.

  It is very rare for a film to be released online illegally before the theatrical release. And, at Millennium
  Media, we have some of the best film security in the world, security that costs us a lot of money. But in
  2014, our film, Expendables 3, was stolen by an employee of one of our vendors and released online a
  month before it could open in theaters. By opening day, the movie had been downloaded 60 million times.
  It was calculated that we lost about $250 million in box office revenue.

  As I noted earlier, our company depends on territorial pre-sales like that one to Russia to make our movies.
  We spent about $90 million to make Expendables 3, much of it raised from these territorial pre-sales
  around the world. At that time, one of our Russian distributors had paid $6 million for the right to release
  the film in Russian theaters. Because the piracy pre-release destroyed the value of the film in Russia, they
  went out of business.

  The pirate was eventually caught because of a law enforcement organization in the United Kingdom called
  PIPCU, the Police Intellectual Property Crime Unit, funded by the UK government. Increased resources
  and directions for the Department of Justice and Homeland Security are a part of any solution to piracy.


  1The Effect of Piracy Website Blocking on Consumer Behavior, Carnegie Mellon University, November 2015
  2Do Search Engines Influence Media Piracy? Evidence from a Randomized Field Study, Carnegie Mellon University,
  September 2014
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 12 of 13 PageID# 250

  Jonathan Yunger Prepared Remarks for 3.10.20 DMCA Hearing                                                   5
  16 March 2020


  Why wouldn’t the U.S. be a leader in preventing access to our market by sites that are clearly illegal, taking
  money out of the hands of American workers and industry alike? Given that we now have years of
  experience around the world and have seen different approaches, it is time to evaluate what works and
  what does not – to protect the interests of American creatives, the American economy, and the American
  public. Please do not shy away from this important task. We must again be the gold standard of copyright
  protections for all other countries around the world.

  Silicon Valley’s campaign against copyright is never-ending. Google spent more money lobbying the
  federal government last year than any other American company – fighting, among other things, to erode
  copyright protections in the U.S. and around the world. Today, Google makes more money than all of the
  major movie studios and television networks combined. They do not need weaker laws to allow the
  profitable piracy of our creative work on their platforms. They just need the status quo. I do not
  understand why Google and other Big Tech companies would continue to justify their own role, and that
  of pirates, in destroying the value of American creativity. They need to stop.

  We need Congress’ help to lift the members of the creative community out of their indentured service to
  these internet giants and the global criminals they help, and once again give them control over their work
  and how it is distributed online. The DMCA created a framework that was meant to encourage meaningful
  cooperation and effective protection against online piracy. But, as we sit here today, it is not producing
  either one. Internet platforms have failed to live up their side of the bargain, enabled by court decisions
  eroding the DMCA’s core protections in favor of a hands-off approach to the internet. Meanwhile,
  everyday working creatives and consumers bear the brunt of those decisions. Congress needs to do what
  it can to ensure that the meaningful protection it intended to achieve through the DMCA does not remain
  illusory.

  Silicon Valley likes to tell you that they already have solutions to piracy, using filtering technology or
  content protection tools to catch copyright infringement. As some of you may know, I traveled to DC in
  December for a Senate roundtable with Google and YouTube executives to discuss why so many of us in
  the creative community are denied access to this filtering technology. My question is: Why do I have to
  come to DC to beg for the ability to protect myself with tools that already exist? After two months of back
  and forth, my company has now been given access to a simpler version of YouTube’s filtering technology.
  But my question remains: Why did I have to make that trip? And what about the thousands of other
  copyright holders, my peers, who cannot make this trip?

  Full-length piracy of our films has nothing to do with free speech. Criminal operations running piracy sites
  are not engaged in legitimate “free speech” when they steal our movies. I could argue that the only thing
  “broken” about the internet is the lack of law and order that has created the cesspool with which we are
  all contending today. I ask that you look internationally for examples of what has been successful in the
  efforts to curb copyright infringement and work here at home to improve our own efforts to ensure a
  robust and equitable 21st century American copyright framework.

  I have a movie premiering in the next month about the Battle of Kamdesh in Afghanistan called The
  Outpost – it’s the story of 53 soldiers who were ambushed by over 400 Taliban, and won. They were the
  most decorated unit in the Afghanistan War. It took me seven years to get it made.
Case 1:21-cv-00282-RDA-TCB Document 10-2 Filed 03/31/21 Page 13 of 13 PageID# 251

  Jonathan Yunger Prepared Remarks for 3.10.20 DMCA Hearing                                                6
  16 March 2020


  Some of the proceeds from this film were intended to help our veterans. But, I know now, seven years
  later, that as soon as the film is released online, hundreds of thousands, if not millions, of people will
  probably stream it illegally in the United States. I do not anticipate that there will be enough profits to
  share because of piracy. Please tell me how I explain to SFC Jonathan Hill, who fought in the battle and
  who I have promised to help fund Carry The Load (an organization dedicated to helping stop veteran
  suicide), that there are not enough profits on this film to deliver on my promise.

  How am I supposed to tell America’s sons and daughters that we cannot help them? We need to win this
  fight.

  Thank you for inviting me to participate in this Hearing, and I look forward to your questions.

  Sincerely,




  Jonathan Yunger
  Co-President
